                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                            ELISSA P. FUDIM
Corporation Counsel                              100 CHURCH STREET                                         Senior Counsel
                                                 NEW YORK, NY 10007                                 Phone: (212) 356-2335
                                                                                                      Fax: (212) 356-3509
                                                                                                     efudim@law.nyc.gov

                                                                      March 12, 2020


        BY ECF
        Honorable Carol Bagley Amon
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                       Re:     Andrew Smalls v. The City of New York, et al.
                               14-CV-2326 (CBA)(RML)

        Your Honor:

                I write in response to the Court’s Order dated March 5, 2020, directing defendants to
        supplement their argument regarding Rule 50(b) by March 13, 2020, and further directing the
        parties to advise the Court, by the same date, whether this case has settled. As to the latter issue,
        this case has not settled.

                With respect to the procedural prong of defendants’ Motion To Vacate the Jury Verdict
        As Contrary to the Law Established On June 20, 2019 by the Supreme Court in McDonough v.
        Smith, D.E. # 135 (the “Motion”) that relied upon Rule 50(b), defendants supplement the Motion
        with the attached transcript of the parties’ post-verdict colloquy with the Court. The transcript
        shows that at the conclusion of trial, defense counsel indicated that defendants might file a Rule
        50(b) motion and explicitly reserved their right to do so. Ex. A at 35-36. While the Court
        instructed defense counsel that a motion under Rule 50(b) had to be filed within twenty-eight
        days, as the Court is aware, defendants could not file the Motion within twenty-eight days,
        because McDonough was not decided during that time period. However, as briefed by
        defendants’ in their Reply Memorandum of Law (D.E. # 140), defendants’ Motion should be
        deemed timely under Rule 50(b) because defense counsel stated an intention to move under Rule
        50(b) following trial. See Defendants’ Motion at 7-8, citing Meriwether v. Coughlin, 897 F.2d
        1037, 1041-42 (2d Cir. 1989) and U.S.E. Telecomms. v. U.S.W. Info. Sys., 87 Civ. 2924 (KTD)
        (THK), 1993 U.S. Dist. LEXIS, at *16-17 (S.D.N.Y. Sept. 30, 1993).
        Finally, defendants also wish to bring to the Court’s attention a decision issued yesterday
by Judge Abrams in the Southern District of New York, which relates to the Defendants’
Motion. That decision, Daniels v. Taylor, et al., 18-CV-3717, D.E. # 79, is attached hereto as Ex.
B. In Daniels, plaintiff was prosecuted for a criminal possession of a weapon in the fourth
degree, and accepted an ACD in connection therewith. He brought a number of § 1983 claims
against the officers who arrested and prosecuted him, including a fair trial claim. The defendants
moved to dismiss the fair trial claim arguing that McDonough requires favorable termination and
the acceptance of an ACD does not constitute a favorable termination under Lanning. Judge
Abrams considered and discussed the various decisions that have been issued by the district
courts in both the Southern and Eastern Districts of New York1, as well as, of course,
McDonough v. Smith and Heck v. Humphrey. She ultimately dismissed plaintiff’s fair trial
claim, finding that McDonough requires favorable termination, and that an ACD does not
constitute a favorable termination under Lanning. See Ex. B at 6-11. Her analysis closely follows
Judge Vitaliano’s in Miller, and defendants submit the same analysis should apply to this case,
and result in the Court vacating the jury’s verdict.



                                                            Respectfully submitted,


                                                            Elissa Fudim
                                                            Senior Counsel
                                                            Special Federal Litigation Division




1
  She discussed Miller v. Terrillion, Ross v. City of New York, and Wellner v. City of New York
in particular.



                                                2
